UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT UNDER SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE FISCAL YEAR ENDED: DECEMBER 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF1934 Commission File Number: 000-31683 MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 98-0230423 (I.R.S. Employer Identification No.) 11th Avenue, Suite 200, Lakewood, CO80215 (Address of principal executive offices) (Zip Code) (866)967-5552 (Registrant's telephone number) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered pursuant to section12(g) of the Act: Title of class: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No ý 1 Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No ý Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act") during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes o No ý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): LargeAcceleratedfiler o Acceleratedfilero Non-acceleratedfiler o (Do not check if a smaller reporting company) Smallerreportingcompanyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No ý The aggregate market value of the voting and non-voting common equity held by non-affiliates was approximately $171,061 computed by reference to the closing price of the common stock on June 30, 2010.For purposes of the above statement only, all directors, executive officers and 5% shareholders are assumed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for any other purpose. As of April 13, 2011 the registrant had 25,358,935 shares of common stock, par value $0.001 per share outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. 2 EXPLANATORY NOTE Motor Sport Country Club Holdings, Inc. (the “Company”) is filing this AmendmentNo.1 on Form10-K/A (this “Amendment”) to its Annual Report on Form10-K for the fiscal year ended December31,2010 (the “Form 10-K Filing”), which was originally filed with the U.S. Securities and Exchange Commission (the “SEC”) on April 15, 2011, to amend and restate financial statements and other financial information for 2010.This Amendment reflects corrections to timing errors in our accounting for expenses associated with non-cash stock issuances and accounts payable and restates in its entirety Items 7, 8 and 9A of Part II and Item 11 of Part III.Item 10 of Part III is restated in its entirety to reflect corrections relating to committees of the Company’s board of directors and compliance by the Company’s officers and directors with Section 16(a) of the Securities Exchange Act of 1934, as amended.In addition, Item15 of Part IV of the original Form 10-K Filing has been amended and restated to correct the exhibits listed and to include as exhibits new certifications by our principal executive officer in accordance with Rule12b-15 under the Securities Exchange Act of 1934, as amended. Except as expressly set forth herein, this Amendment does not reflect events occurring after the date of the original Form 10-K Filing or modify or update any of the other disclosures contained therein in any way other than as required to reflect the corrections discussed above and other corrections. Accordingly, this Amendment should be read in conjunction with the original Form 10-K Filing and the Company’s other filings with the SEC. PART II Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with, and is qualified in its entirety by, our financial statements (and notes related thereto) and other more detailed financial information appearing elsewhere in this Annual Report on Form 10-K. Consequently, you should read the following discussion and analysis of our financial condition and results of operations together with such financial statements and other financial data included elsewhere in this Annual Report on Form 10-K. Some of the information contained in this discussion and analysis or set forth elsewhere in this Annual Report on Form 10-K, including information with respect to our plans and strategy for our business, includes forward-looking statements that involve risks and uncertainties. You should review the “Risk Factors” section of this Annual Report on Form 10-K for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. The Company assumes no obligation to revise or update any forward-looking statements for any reason, except as required by law. Recent Developments On May 17, 2010, the Company entered into and closed a membership interest purchase agreement (“Exchange Agreement”) among the Company, Motorsports Country Club LLC, a Colorado limited liability company (“MSCC”) and Claus Wagner, our Chief Executive Officer and then sole unitholder of MSCC.Pursuant to the terms of the Exchange Agreement, all of the issued and outstanding membership interests of MSCC were exchanged for 20,800,000 shares of the Company’s common stock (the “Exchange”), representing 87.18% of our outstanding shares following the consummation of the transactions contemplated by the Exchange Agreement.As a result of the transaction, MSCC became our wholly-owned subsidiary, with Mr. Wagner acquiring a majority of the outstanding shares of our common stock. On May 27, 2010, the Company filed articles of merger with the Secretary of State of the State of Nevada changing the Company’s name from “Victoria Industries, Inc.” to “Motor Sport Country Club Holdings, Inc.”This corporate action was approved by the Financial Industry Regulatory Authority and took effect at the open of business on October 21, 2010. Overview MSCC is a development stage company and has not commenced any operations other than initial corporate formation and capitalization, entry into a contract to purchase land (which has since terminated) and the development of our business plan. MSCC was formed to investigate the feasibility, the desirability and construction of a luxurious motor sport destination resort. Upon completion of due diligence, MSCC identified various sites for the planned projects throughout the world. In June 2007, just prior to MSCC being formed, Claus Wagner, who would become the original sole member of MSCC, entered into an agreement to acquire a parcel of land totaling 2,600 acres outside of Denver, Colorado. As the contemplated transaction had not yet closed, in March 2010, the agreement was extended through December 2010. MSCC obtained planning permits and other permissions for the resort master plan, excluding specific permissions for the residential unit component. The extension of this agreement expired as scheduled in December 2010 and has not been renewed at this time, as management believes that the contract is no longer in the Company’s best interest due to the state of the real estate market. 3 MSCC contemplates that revenue will be derived from the following sources: ·Initiation fees and annual dues – Rather than having to wait for a track event being organized by a car club, track time will be available to be booked online or via a call to the track concierge. Members will essentially have unlimited track time. ·Non-member track rentals – Non-member track rental will be available but will be very limited. ·Garage rental and sales – A number of members will have dedicated track cars that they will opt to leave at the club. Many race teams need to rent garage space to service their cars and for storage. ·Residence rentals and sales – Members and their guests will likely stay at the resort for several days. A residence club is planned to accommodate their needs. ·Other sources – Revenue will include sales generated by the driving school, service garage, pro shop, restaurants, and lodging. ·Land sales – The Company has planned more than 1,000 acres designated for home sites, and an exclusive residential community. ·Events – The Company anticipates that the club will bring in a major series event, as well as automobile manufacturers having launch events. MSCC executed membership agreements with approximately 30 individuals, and had a few of them canceled due to the financial crisis. In addition, the members that paid their Initiation Fees had these fees deposited in UMB Bank, the escrow agent (“Escrow Agent”). The Escrow Agent was to hold all funds until MSCC has achieved financial commitments of $5,000,000. If the financial commitment had not been achieved on or before December 1, 2010, the prospective members’ deposits were to be returned and there would be no further obligation between MSCC and the prospective members. The escrow agreement expired as scheduled on December 1, 2010 and the escrowed funds were returned to the depositors. RESULTS OF OPERATIONS Comparison of the Years Ended December 31, 2010 and 2009 Revenues Revenues for the years ended December 31, 2010 and 2009 were $0 and $0, respectively, reflecting our startup nature. Gross Profit Gross profit for the years ended December 31, 2010 and 2009 were $0 and $0, respectively, reflecting our startup nature. Operating Expenses Operating expenses for the years ended December 31, 2010 and 2009 were $778,248 and $79,743, respectively. Operating expenses for the fiscal year ended December 31, 2010 primarily consisted of compensation and professional fees in the amount of $518,331, sales, general and administrative expenses in the amount of $40,033, advertising and promotion expenses of $39,884, and stock-based compensation of $180,000.Operating expenses for the fiscal year ended December 31, 2009 primarily consisted of compensation and professional fees in the amount of $48,131, sales, general and administrative expenses in the amount of $6,721 and advertising and promotion expenses of $24,891. The increase between the corresponding fiscal periods is primarily related to increased operating expenses associated with the Company continuing to develop its business plan. 4 Net Loss Our net loss for the years ended December 31, 2010 and 2009 amounted to $778,220 and $79,530, respectively, reflecting our startup nature. Operations Plans Management believes that the focus of our operations will be on the construction of a luxurious motor sport destination resort. Thus far, our focus has been on initial corporate formation and capitalization, the acquisition of the option to purchase land in Colorado and the development of our business plan. We plan the operations for the remainder of 2011 to be focused on the development of our race track. The completion of this task will require additional capital beyond what we currently have on hand. MSCC contemplates that revenue will be derived from the following sources: · Initiation fees and annual dues – Rather than having to wait for a track event being organized by a car club, track time will be available to be booked online or via a call to the track concierge. Members will essentially have unlimited track time. · Non-member track rentals – Non-member track rental will be available but will be very limited. · Garage rental and sales – A number of members will have dedicated track cars that they will opt to leave at the club. Many race teams need to rent garage space to service their cars and for storage. · Residence rentals and sales – Members and their guests will likely stay at the resort for several days. A residence club is planned to accommodate their needs. · Other sources – Revenue will include sales generated by the driving school, service garage, pro shop, restaurants, and lodging. · Land sales – The Company has planned more than 1,000 acres designated for home sites, and an exclusive residential community. · Events – The Company anticipates that the club will bring in a major series event, as well as automobile manufacturers having launch events. For the next 12 months, we expect to pursue the implementation of our business plan, the building of our race track and the development and marketing of the resort and membership in our club. Our current cash position is not sufficient to fund our cash requirements during the next twelve months, including operations and capital expenditures. We intend to seek joint ventures or obtain equity and/or debt financing to support our current and proposed operations and capital expenditures. We cannot assure that continued funding will be available. Our future financial results will depend primarily on our ability to (1) fully implement our business plan, (2) develop our race track and resort (3) generate revenue from membership interests and (4) develop our brand awareness. We cannot assure that we will be successful in any of these activities. Liquidity and Capital Resources At December 31, 2010, we had a working capital deficit of approximately $467,820, which consisted of current assets of approximately $32,737and current liabilities of $500,557.We plan to continue to provide for our capital needs by borrowing from our principal shareholder or by issuing debt or equity securities. Net cash used in operating activities Net cash used in operating activities was $97,663 for the fiscal year ended December 31, 2010 as compared to $79,530 for the fiscal year ended December 31, 2009. The increase between the corresponding fiscal periods is primarily related to the increased expenditures in 2010 relating to development of the Company’s business plan. 5 Net cash provided by financing activities Net cash provided by financing activities was $72,677 for the fiscal year ended December 31, 2010 as compared to $111,705 for the fiscal year ended December 31, 2009. The decrease between the corresponding fiscal periods is primarily related to additional financing provided by Motor Sports Country Club, LLC’s sole member prior to the consummation of the exchange agreement on May 17, 2010. We will require additional financing in order to complete our stated plan of operations for the next 12 months. There can be no assurance, however, that such financing will be available or, if it is available, that we will be able to structure such financing on terms acceptable to us and that it will be sufficient to fund our cash requirements until we can reach a level of profitable operations and positive cash flows. If we are unable to obtain the financing necessary to support our operations, we may be unable to continue as a going concern. We currently have no firm commitments for any additional capital. The downturn in the United States stock and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our shares of common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations. We presently do not have any available credit, bank financing or other external sources of liquidity. Due to our brief history and historical operating losses, our operations have not been a source of liquidity. We will need to obtain additional capital in order to expand operations and become profitable. In order to obtain capital, we may need to sell additional shares of our common stock or borrow funds from private lenders. There can be no assurance that we will be successful in obtaining additional funding. To date, we have generated no revenues and have incurred operating losses in every quarter. Our registered independent auditors have stated in their report dated April 15, 2011 and May 24, 2012 that we have sustained operating losses and raised substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The full text of our audited consolidated financial statements as of December31, 2010 and 2009 begins on page13 of this Annual Report on Form10-K. Item 9A. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures. We maintain disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that are designed to ensure that information required to be disclosed in our reports filed under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our Chief Executive Officer, who also serves as our principal financial officer, to allow timely decisions regarding required disclosure. We carried out an evaluation under the supervision and with the participation of management of the effectiveness of the design and operation of our disclosure controls and procedures as of December 31, 2010, the end of the period covered by this report. Based on our evaluation,our Chief Executive Officer has concluded that, as of the end of the period covered by this Report, our disclosure controls and procedures were not effective due to their failure to adequately address a significant deficiency in our internal controls over financial reporting.The deficiency occurred when our Chief Executive Officer, the Company’s sole officer and employee, failed to provide certain invoices from vendors with charges that he disputed to the Company’s accountant, leaving estimated liabilities for those invoices unrecorded in the Company’s books.An additional issue arose when, due to conflicting understandings of our Chief Executive Officer and the Company’s accountant, the expense associated with shares of Company stock issued to a former (now deceased) Company officer was not recorded when the shares were issued.The Company’s disclosure controls and procedures failed to detect errors in disclosure arising from these unrecorded items and information included in the affected financial statements was thus incorrect. 6 Our Chief Executive Officer has corrected the weakness in the disclosure controls and procedures and will provide the Company’s accountant with all invoices and information regarding stock issuances so that it can identify and record such transactions accordingly and ensure adequate and accurate disclosure of material information.Management will continue to monitor and evaluate the effectiveness of our disclosure controls and procedures and our internal controls over financial reporting on an ongoing basis and is committed to taking further action and implementing improvements as necessary. Management’s Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Under the supervision and with the participation of our management, which consists of our Chief Executive Officer, we conducted an evaluation of the effectiveness of internal control over financial reporting based on criteria established in the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”), as supplemented by the COSO publication Internal Control over Financial Reporting – Guidance for Smaller Public Companies. Based on his evaluation, and due to the issues discussed above in “Evaluation of Disclosure Controls and Procedures”, our Chief Executive Officer concluded that our internal control over financial reporting was noteffective as of December 31, 2010.As discussed above, our Chief Executive Officer has addressed these issues and taken steps to prevent any future problems. Changes in Internal Control over Financial Reporting Except for changes occurring as a result of the remedial steps taken by our Chief Executive Officer described above, no changes in the Company's internal control over financial reporting have come to management's attention during the Company's last fiscal quarter that have materially affected, or are likely to materially affect, the Company's internal control over financial reporting. PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. The names, ages and positions of our directors and executive officer as of March 31, 2011, are as follows: Name Age Position Claus H Wagner 49 Chairman of the Board of Directors and Chief Executive Officer Patrick McDonald 53 Director Richard P. Dutkiewicz 54 Director The Company’s bylaws provide that directors are elected to serve until the next annual meeting of stockholders and until their successors are elected and qualified. Officers are to be elected by the Board of Directors (subject to the terms of any employment agreement) to hold such office until an officer’s successor has been duly appointed and qualified, unless an officer sooner dies, resigns or is removed by the Board.Each of our directors has served in that capacity, and Mr. Wagner has served as an officer, since 2010. 7 Background of Executive Officers and Directors Claus H. Wagner- Since 2010, Mr. Wagner has been a director and Chief Executive Officer of the Company.Since 2007, Mr. Wagner has been Chief Executive Officer of MSCC, of which he was also the founder.Mr. Wagner has also been a consultant to various financial institutions on currency derivative risk management issues since 2001.From 1984 to 2000, Mr. Wagner held various senior positions in New York, Tokyo, London and Frankfurt for various financial institutions, including Dresdner Kleinworth Benson & Waterstein, Deutsche Bank AG and Citibank.Mr. Wagner’s close affiliation with the Company as its Chief Executive Officer and extensive financial background make him an important component of the Board of Directors. Patrick R. McDonald -Since 2004, Mr.McDonald has served as Chief Executive Officer, President and Director of Nytis Exploration Company, an oil and gas exploration company. From 1998 to 2003, Mr.McDonald served as President, Chief Executive Officer and Director of Carbon Energy Corporation, an oil and gas exploration and production company. From 1987 to 1997 Mr.McDonald served as Chief Executive Officer, President and Director of Interenergy Corporation, a natural gas gathering, processing, and marketing company. Prior to that he worked as an exploration geologist with Texaco International Exploration Company where he was responsible for oil and gas exploration efforts in the Middle East and Far East. He is a Certified Petroleum Geologist and is a member of the American Association of Petroleum Geologists. Mr.McDonald received a bachelor of science degree in geology and economics from Ohio Wesleyan University and an MBA in finance from New York University. Since 2004, Mr. McDonald has served as a director of Forest Oil Corp., a natural gas exploration company (NYSE: FST).The Company believes that Mr. McDonald’s extensive executive experience and professional network are valuable qualifications for service on the Board of Directors. Richard P. Dutkiewicz -Since April 2010, Mr. Dutkiewicz has been executive vice president and chief financial officer of Real Mex Restaurants, Inc., a full service, casual dining Mexican restaurant company.From October 2003 until April 2010, Mr. Dutkiewicz was chief financial officer of Einstein Noah Restaurant Group, a franchising company (NASDAQ: BAGL). From May 2003 to October 2003, Mr. Dutkiewicz was Vice President-Information Technology of Sirenza Microdevices, Inc. In May 2003, Sirenza Microdevices, Inc. acquired Vari-L Company, Inc. From January 2001 to May 2003, Mr. Dutkiewicz was Vice President-Finance, and Chief Financial Officer of Vari-L Company, Inc. From April 1995 to January 2001, Mr. Dutkiewicz was Vice President-Finance, Chief Financial Officer, Secretary and Treasurer of Coleman Natural Products, Inc., located in Denver, Colorado. Mr. Dutkiewicz's previous experience includes senior financial management positions at Tetrad Corporation, MicroLithics Corporation and various divisions of United Technologies Corporation. Mr. Dutkiewicz began his career as an Audit Manager at KPMG LLP. Mr. Dutkiewicz received a B.B.A. degree from Loyola University of Chicago. Since February 2010, Mr. Dutkiewicz has served as a director of Fifth Street Finance Corp., a specialty finance company (NYSE: FSC).The Company believes that Mr. Dutkiewicz’s financial acumen, executive experience and professional network make him a valuable member of the Board of Directors. Family Relationships None. Committees Our business, property and affairs are managed by or under the direction of the board of directors. Members of the board are kept informed of our business through discussion with the chief executive officer, by reviewing materials provided to them and by participating at meetings of the board. Our board of directors has no separate committees and it acts as the audit committee at this time. Code of Ethics We have adopted a formal Code of Ethics applicable to our Chief Executive Officer and, should we eventually fill those positions, Chief Financial Officer and Chief Accounting Officer.Our Code of Ethics was filed as an exhibit to our annual report on Form 10-K for the fiscal year ended December 31, 2009.The Company will provide a copy of our code of ethics to any person without charge, upon written request to the Company at 11100 W. 8th Avenue, Suite 200, Lakewood, CO 80215, Attn: Chief Executive Officer. 8 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our officers and directors, and persons who own more than 10 percent of a registered class of our equity securities, to file reports of ownership and changes in ownership with the SEC. During the fiscal year ended December31, 2011, our officer and directors did not make any filings under Section 16(a) of the Securities Exchange Act of 1934. Director Compensation None of our directors were compensated during the fiscal year ended December 31, 2010. Item 11. EXECUTIVE COMPENSATION Summary Compensation Table The table below sets forth, for the last two fiscal years, the compensation earned by our sole executive officer, who served as our principal executive officer during the last fiscal year (the “Named Executive Officer”). It also sets forth the compensation of Rob Newson, who served briefly as our Chief Operating Officer before he died in June of 2010. Name and Principal Position Year Salary Stock Awards Total Claus Wagner $ * $
